DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 12/03/2020.
Claims 1, 4, 11, 12 and 15 are amended.
Claims 22-26 are cancelled.
Claims 1-21 are pending.
Claims 1-21 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 19 is objected to because of the following informalities:  claim 19 recites “wherein the computer readable program code that the digital data required by a smart contract exist within the multi-tenant transactional database”, the claim is incoherent.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
101

112
Due to Applicant’s amendments, the prior 112(a)/(b) rejections are withdrawn. 
103
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, claim 11 is directed to an article of manufacture and claim 12 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “ascertaining… that a first transacting entity and a second transacting entity… verifying ownership… and accessing the legacy system… decrypting, …a legacy system account access credential … placing the …credential on the …database, … determining… terms ….to the transaction has been fulfilled… transferring, …the legacy asset from the second transacting entity….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, the fundamental economic principle of a customer requests a transaction 

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does not currently recite any additional elements or combination of additional elements that integrate the judicial exception into a practical application. All limitations presented in Applicants claim are accounted for and applied within the abstract idea. The additional limitations of verifying ownership of an asset, accessing a system using account credentials, storing(placing) information in a database and determining a contract term is fulfilled are not additional elements that transform the abstract idea into a practical application, they still fall under the abstract idea. For example, verifying ownership of an item before purchase, accessing an account using credentials and determining a contract term(transaction details) is fulfilled are current fundamental economic practice, storing information is a generic function of a computer. Decrypting customer transaction information does not preclude the claim from reciting an abstract idea as decrypting data, is a mathematical function that recites functions of a generic computer component. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a fundamental economic practice in completing a transaction as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 

Dependent claims 2-10 and 13-21 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 and 12 recite “verifying ownership of the legacy asset by the second transacting entity, using a processor associated with the proxy system, wherein the verifying comprises decrypting an encrypted legacy system account access credential of the second transacting entity ….” According to the disclosure(¶ 22, 30) “ Entity 1 203. In this example, the data for providing proof of ownership may be uploaded to the public ledger to establish that Entity 1 owns a particular legacy account,”. The disclosure does not provide support for the processor verifying ownership, the entity provides ownership information. Dependent claims 2-10 and 13-21 are rejected.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 12 recite “verifying ownership of the legacy asset by the second transacting entity, using a processor associated with the proxy system, wherein the verifying comprises decrypting an encrypted legacy system account access credential of the second transacting entity ….” The claims are unclear and indefinite. The claim is unclear whether Applicant intended the claim to mean verifying by the second transacting entity, using a processor of the proxy system, the claim is also unclear how 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Feeney (2016/0098723) (“Feeney”), in view of Lingham et al. (2016/0267472) (“Lingham”) and further in view of Castinado et al. (2017/0132630) (“Castinado”).
Regarding claims 1, 11 and 12, Feeney discloses utilizing at least one processor to execute computer code that performs the steps of: ascertaining, using a processor associated with a proxy system, that a first transacting entity and a second transacting entity have placed a transaction on a multi- tenant transaction database, the transaction including transfer, from the second transacting entity to the first transacting entity, of a legacy asset utilizing the multi-tenant transaction database, wherein the proxy system provides an interface between a legacy system associated with the legacy asset and the multi-tenant transaction database, wherein the transaction is signed by the second transacting entity using a private key of a public/private key pair (¶ 39, 46, 47, 66, 74, 78, 88, 95, 107-111); 
Claim Interpretation – According to the specification (¶ 20, 22, 29), “a legacy system (e.g., a credit card transaction processing system, a subscription-tracking database used by an asset redemption and fulfillment service, etc.)… Such legacy systems may include, but are not limited to, credit, debit, or other payment processing systems, authorization-based form/contract-fill systems, digital content provider subscription systems, etc… In order to enter into a transaction in which legacy assets (e.g., account representing eligible access to resources (such as a subscription account), newly allocated sub-account, conventional payments such as credit card payments, etc.).”  The possible entities a Legacy system could be ranges from financial processing systems to databases and subscription systems to form filling systems. And a legacy asset can range from subscriptions to conventional payments. 
Feeney states - the first computing device 201 is configured to obtain an address, and to file a crypto-currency transaction 204 to the address in at least one transaction register 205 a. …the first computing device 201 is configured to export an address to a first code 207 affixed to a product… The product may be a fixed asset… The product may be a bill of fiat currency. The product may be commercial paper. The product may be an item, such as a coupon or voucher, which may be used as proof of payment for a service… the second computing device 203 is configured to receive, from the code scanner, the address, scanned from the code affixed to the product using a code scanner, to verify the crypto-currency transaction at the block, using the address, and to identify based on the verification, that the product is authentic, …  the first computing 201 also generates a digital signature containing data relating to the product, using a private key associated with a public key ascertainable from the first address. .. the digital signature is created using the private key that is used to sign the first crypto-currency transaction, The first computing device 201 encrypts the first string with a private key of a public key cryptographic system (502)… the first computing device 201 produces a first string containing a product identifier and at least one additional datum (501)… The at least one additional datum may include a mathematical representation of a digital certificate … The second computing device 203 may decrypt the first string, using a public key associated with the private key. The second computing device 203 may obtain the public key from the first code 207. The second computing device 203 may obtain the public key from the first computing device 201. (Figure 1; ¶ 39, 46, 66, 74, 107-109, 111)

verifying ownership of the legacy asset by the second transacting entity, using a processor associated with the proxy system, wherein the verifying comprises decrypting an encrypted legacy system account access credential of the second transacting entity 
(¶ 41, 42, 46, 72, 107-113);
Claim Interpretation- According to the specification(¶ 19, 23) , the legacy system account access credential - “Further, it is desirable to permit interaction between legacy systems that operate using conventional credentials such as user name/password pairs, account numbers, etc., and a block chain database… in an example case, a legacy credential such as a user name/password pair for a 101 by the legacy credential owner, ”. Examples of “legacy system account access credentials” can be used to identify the user and include “user name/password pairs, account numbers, etc.”. Therefore, for the purpose of claim interpretation the legacy system account access credential, will mean information identifying the user’s account. 
Feeney states -  crypto-currency transaction 204 is a collection of textual data stating that the owner of a certain transferable item represented in the transaction register is transferring that item to the owner of an address, along with a digital signature created using the private key associated with the owner's public key,… The first computing device 201 encrypts the first string with a private key of a public key cryptographic system (502)… the first computing device 201 produces a first string containing a product identifier and at least one additional datum (501)… The at least one additional datum may include a mathematical representation of a digital certificate … The second computing device 203 may decrypt the first string, using a public key associated with the private key. The second computing device 203 may obtain the public key from the first code 207. The second computing device 203 may obtain the public key from the first computing device 201… - determining authenticity includes determining that the encrypted first string may be decrypted correctly using the public key; for instance, the determination may include verifying that the first string, after decryption, has a required form, such as a product identifier 203 may compare the location of the first sale to a location recorded in the first code 207, or the second computing device 203 may compare the merchant described in the first code 207 to the merchant offering the first product for sale… Determination of authenticity may include querying the first computing device 201 using the first string; the first computing device 201 may determine that the product identifier is a valid product identifier (¶ 46, 107-113)
(890.034)
the legacy system account access credential being encrypted, by the second transacting entity, by combining the legacy system account access credential with a function of a public key of the public/private key pair and, subsequent to the encryption, placing the legacy system account access credential on the multi-tenant transaction database within the transaction, (¶ 41, 42, 46, 63, 72, 92, 111-116), and 
Feeney states -  the user may be able to request new transactions to the first address, performed by the first computing device 201; the new transactions may reflect additional transfers of ownership of the product. The first computing device 201 may continue to tract ownership of the product by information received along with the new transactions; as in the retail setting, the first computing device 201 may receive additional information identifying new owners of the product…. determining authenticity includes determining that the encrypted first string may be decrypted correctly using the public key; for instance, the determination may include verifying that the first string, after decryption, has a required form, such as a product identifier concatenated with at least one 203 may compare the location of the first sale to a location recorded in the first code 207, or the second computing device 203 may compare the merchant described in the first code 207 to the merchant offering the first product for sale… Determination of authenticity may include querying the first computing device 201 using the first string; the first computing device 201 may determine that the product identifier is a valid product identifier,..  crypto-currency transaction 204 is a collection of textual data stating that the owner of a certain transferable item represented in the transaction register is transferring that item to the owner of an address, along with a digital signature created using the private key associated with the owner's public key, (¶ 46, 92, 112, 113)

the decrypting comprising recovery of the function of a public key of the public/private key pair using a private key of the proxy system and the public key of the public/private key pair, the public key being  available to the proxy system (¶ 107-111, 120-122);
Feeney states - the first computing device 201 also generates a digital signature containing data relating to the product, using a private key associated with a public key ascertainable from the first address. .. the digital signature is created using the private key that is used to sign the first crypto-currency transaction, … The first computing device 201 encrypts the first string with a private key of a public key cryptographic system (502)… the first computing device 201 produces a first string containing a product identifier and at least one additional datum (501)… The at least one additional datum may include a mathematical 203 may decrypt the first string, using a public key associated with the private key. The second computing device 203 may obtain the public key from the first code 207. The second computing device 203 may obtain the public key from the first computing device 201. (¶ 39, 46, 66, 74, 107-109, 111)

transferring, using a processor associated with the proxy system and responsive to determining the contractual terms have been fulfilled, the legacy asset from the second transacting entity to the first transacting entity by providing legacy system account access credentials that allow access to the legacy asset to the first transacting entity, (¶ 46, 92-96, 122-124)
Feeney states - the first computing device 201 may perform a transaction selling the virtual currency transferred to the address by the first transaction 204 on a crypto-currency market. In some embodiments, every time a new transaction is performed when the product changes hands, the new party acquiring the product pays for the value of the virtual crypto-currency, … the crypto-currency transaction may describe the transfer of responsibility concerning a product; for instance, a first crypto-currency transaction may memorialize the moment when a shipping company becomes responsible for a product the shipping company is transporting to a merchant, and a second crypto-currency transaction may memorialize the merchant becoming responsible for the product upon acknowledging receipt. In some embodiments, a transfer nominally of one item may be used to represent a transfer of another item; for instance, a transfer of 200 as representing the moment that a product changes owners (¶ 46, 96)

Feeney does not disclose and accessing the legacy system using the decrypted legacy system account access credential of the second transacting entity. 

Lingham teaches and accessing the legacy system using the decrypted legacy system account access credential of the second transacting entity  (¶ 44, 47, 48);
Lingham states -  The decoded data provides a viewer with balance verification. Additional embodiments of an apparatus for encoding and subsequently decoding a digital wallet to a public ledger comprise a few components. An account server is enabled to create and manage a user account (¶ 44, 47)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feeney (¶ 55), which teaches “the block-chain as a basis for reliability or security by giving elements in the block chain ecosystem data structure a secure and reproducible relationship with elements within the block chain,” and Lingham (¶ 19, 23, 63), which teaches “security relies on the receiver trusting the gift card wallet provider… The invention teaches using 2-of-3 addresses controlled by the 3 parties to a gift card contract (the merchant, issuer, and cardholder) to secure and enforce compliance of digital gift cards” in order to provide further protection a secure, compliant way to issue and transfer assets in a distributed ledger (Lingham; ¶ 2-4).

Neither Feeney nor Lingham traches determining, using a processor associated with the proxy system, that contractual terms of a smart contract corresponding to the transaction has been fulfilled; wherein the legacy system account access credentials are generated in response to the proxy system establishing the legacy system account access credentials on the legacy system.

Castinado teaches determining, using a processor associated with the proxy system, that contractual terms of a smart contract corresponding to the transaction has been fulfilled (¶ 169, 195, 201-204)
Castinado states-  A smart contracts engine 1674 is provided for implementing smart contracts for managing alias-token selection for processing payments. For example, given a particular set of circumstances, the smart contract may be configured to use a particular alias-token pair for completing a payment. Some or all the data stored in the bank database 1660 may be pushed to the DS ledger and smart contract database 1676 that is provided for access by the blockchain network, represented by the other nodes (e.g., FIs) in the DS blockchain cloud 1690 (¶ 195)

wherein the legacy system account access credentials are generated in response to the proxy system establishing the legacy system account access credentials on the legacy system (Abstract; ¶ 9, 36, 194, 196-199)
Castinado states -  Embodiments create an alias-token pair linking an alias associated with a customer to a token associated with an account owned by the customer; and map the alias-token pair to an address associated with the customer on a directory services (DS) block chain.  (¶ 36)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Feeney (¶ 55), which teaches “the block-chain as a basis for reliability or security by giving elements in the block chain ecosystem data structure a secure and reproducible relationship with elements within the block chain”, Lingham (¶ 19, 23, 63), which teaches “security relies on the receiver trusting the gift card wallet provider… The invention teaches using 2-of-3 addresses controlled by the 3 parties to a gift card contract (the merchant, issuer, and cardholder) to secure and enforce compliance of digital gift cards” and Castinado (¶ 2), which teaches “ensuring truth of user identity and accurately mapping those aliases to accounts” in order to enhance the process transfer of assets  (Castinado; ¶ 2, 133).

Regarding claims 2 and 13, Lingham teaches wherein the confirming includes communicating with the legacy system (¶ 46, 68). 
Regarding claims 3 and 14, Lingham teaches wherein the transferring comprises communicating with the legacy system (¶ 51, 69).ARC920150094US1 Page 28 of 37 
Regarding claims 4 and 15, Lingham teaches wherein the communicating comprises obtaining a new legacy system account access credential for the second transacting entity (¶ 24-27, 33, 40, 41, 44). 

Regarding claims 6 and 17, Lingham teaches confirming, using the processor associated with the proxy system, that the first transacting entity and the second transacting entity have agreed upon an amount in exchange for the transfer of the legacy asset (¶ 31, 40, 51, 79-82; claim 1). 
Regarding claims 7 and 18, Feeney discloses wherein the confirming comprises determining digital data required by a smart contract exists within the multi-tenant transactional database (¶ 57, 62). 
Regarding claims 8 and 19, Lingham teaches wherein the determining comprises verifying one or more digital signatures (¶ 62, 67, 82). 
Regarding claims 9 and 20, Lingham teaches wherein the proxy system and the legacy system have established a trusted relationship (¶ 35). 
Regarding claims 10 and 21, Lingham teaches wherein the legacy asset comprises conventional currency, banking account balance(s) and/or debit/credit card account(s) (Abstract; ¶ 47, 59, 63-66, 73).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lingappa, (US 2015/0371224) teaches currency transfer between entities with intermediaries to issue the digital currency.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISIDORA I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ISIDORA I IMMANUEL/Examiner, Art Unit 3685                                                                                                                                                                                                        
/OLUSEYE IWARERE/Primary Examiner, Art Unit 3687